Illinois Tool Works Inc.
    Corporate Headquarters
3600 West Lake Avenue
Glenview, IL 60026-1215     Telephone 847.724.7500

--------------------------------------------------------------------------------




            



--------------------------------------------------------------------------------


August 14, 2013


Michael M. Larsen


Dear Michael:


On behalf of Illinois Tool Works Inc. (“ITW”) it is my pleasure to extend this
offer of employment to you. The following are the basic terms of your employment
with ITW:


Position:
Senior Vice President & Chief Financial Officer

Compensation:    $650,000 annualized salary, paid biweekly
Bonus/LTIP:
You are eligible to participate in ITW’s management incentive program, with a
target of 90% of your base salary based on personal objectives and company
profitability. Your incentive amount will be prorated from your hire date,
payable in the first quarter of the following year for 2013 and guaranteed at
$195,000. You must be an active employee at the time the management incentive
program awards are paid to receive your award and your performance must be rated
as Meets Expectations.

You will also be eligible to participate in the ITW Long-term Incentive Program.
This program is provided to executives within ITW who are recognized for
achievements and contributions to the company’s success.  You will receive a
grant of 50% Restricted Stock Units and 50% Stock Options valued at $2.0 million
within 30 days of start.  Regular grants are issued during the first quarter
following the year end close. 
Start Date:
To be determined.

Benefits:
You are eligible to participate in our benefits package, which includes Group
Medical and Dental, Prescription Drug, Group Life Insurance, Voluntary Life, and
Retirement Savings Program. Please see the enclosed Employee Benefits Summary
for details. You will be eligible to participate in these plans the first day of
the month following your date of hire.

You are also eligible to participate in the ITW ECRIP which is our nonqualified
deferred compensation program. Please make your 2013 deferral election prior to
hire (up to 50% of Salary and/or up to 85% of Bonus).
Relocation:
You are eligible for domestic relocation assistance for up to one year. You will
receive a call from PLUS Relocation Resources, Inc. detailing your relocation
benefits and starting the relocation process.

Holidays and Vacation:
ITW designates 8 paid holidays during the year and 3 floating holidays. You are
eligible for 4 (four) weeks vacation per year.

CIC Severance:
As an elected officer, you are automatically covered by the Change-in-Control
Severance Compensation Policy. This provides severance at two-times annual cash
compensation (base salary plus average annual incentive) and a pro rata payout
of outstanding CGP awards upon an actual or constructive termination from
employment following a change in control. In addition, unless they are equitably
replaced, stock options and RSUs will vest and be paid in cash.




--------------------------------------------------------------------------------

Michael Larsen
08/14/2013
Page 2

This offer of employment is contingent upon successful completion of
background/reference checks and a drug test, which will be paid by ITW. You will
also be required to agree to and sign ITW’s Statement of Principles of Conduct,
Global Anti-Corruption Policy, and Confidentiality Protection and Assignment
Agreement.


As required by the Immigration Reform and Control Act, this offer is also
contingent upon presentation of documents verifying your identity and employment
eligibility. The documents most often used for this purpose are a U.S. Passport,
or a valid driver’s license and either an original social security card or a
birth certificate, or documents showing current authorization to work in the
United States as listed on the enclosed U.S. Department of Justice I-9 form.
Please bring these documents with you on your start date.


Your employment is subject to the at-will nature of employment. This means that
your employment is without any specified term and either you or ITW may end the
employment relationship at any time, with or without cause and with or without
notice. In addition, you represent that there are no existing contractual
commitments, which would preclude you from accepting this position with ITW.


This position will provide you with an excellent opportunity for professional
growth and to contribute in a meaningful way to ITW’s future success. We are
very pleased to offer this position to you, and we look forward to your response
as soon as possible. Please confirm your acceptance of this offer by doing the
following:
•
Sign the bottom of this letter (where indicated) acknowledging your acceptance
and return to my attention;

•
Complete and return the background check form to my attention at sbrady@itw.com;

•
Print the enclosed ITW/LabCorp Collection Form and schedule your drug screen
appointment with LabCorp at www.labcorp.com. You will need to take this form to
your appointment;

•
Complete all forms listed on the New Hire Offer & Acceptance Forms Checklist.



Emma Hernandez, HR Coordinator, will be your point of contact for new hire
administration. You can reach her at 847-657-4226 or ehernandez@itw.com.


Sincerely,


/s/ Sharon M. Brady


Sharon M. Brady
Senior Vice President, Human Resources


cc: Scott Santi


Accepted and Agreed to: /s/Michael M. Larsen      Date: 8/14/13
Candidate’s Signature

